Citation Nr: 9925309	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  96-47 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
RO that denied a claim of entitlement to service connection 
for a psychiatric disorder.  The veteran testified at a 
hearing at the RO in February 1997.  Previously, this case 
was before the Board in January 1998 when it was remanded for 
additional development.

The veteran's current claim is not his first such claim.  He 
filed a claim of entitlement to service connection for a 
psychiatric disorder in April 1974.  The RO subsequently 
scheduled him for a VA examination in May 1974, but he failed 
to report.  Consequently, by a July 1974 action, the RO 
informed the veteran that his claim could not be considered 
favorably because of the failure to report for examination.  

Where the veteran fails to respond to the RO's order to 
report for VA examination without adequate reason within one 
year from the date of the request, his claim will be 
considered abandoned.  See 38 C.F.R. § 3.158(b) (1998).  
After the expiration of one year, VA does not take further 
action unless a new claim is received.  See 38 C.F.R. 
§§ 3.158(a), 21.1032 (1998).  The record does not show that 
the veteran responded to the RO's request for him to report 
for an examination.  Accordingly, the April 1974 claim is 
considered abandoned pursuant to the provisions of 38 C.F.R. 
§ 3.158(b), and the veteran's claim of service connection for 
a psychiatric disorder, received in June 1996, is considered 
a new application for benefits.


REMAND

The veteran contends that he suffers from a psychiatric 
disorder that had its onset in service.  His service medical 
records show that, from August to September 1972, he was 
hospitalized for psychiatric evaluation.  It was recommended 
that, because he suffered from a primary inherent personality 
defect that was not secondary to any disease or injury and 
existed prior to service, he be considered unsuitable for 
further military service.  Passive-aggressive personality 
disorder and nervousness were diagnosed.  In March 1973, he 
was seen for complaints of a sore mouth after he ate a few 
light bulbs.  In his May 1973 report of medical history, 
passive-aggressive personality was noted.  His May 1973 
discharge examination indicates a normal psychiatric 
evaluation.

At a September 1996 VA examination, paranoid schizophrenia 
was diagnosed.  The examiner opined that, based on the 
history provided by the veteran, the examiner did not believe 
that the Coast Guard caused the veteran to be schizophrenic, 
but believed that the veteran's substance abuse and psychosis 
increased during service.  The examiner further believed that 
the veteran had become overtly psychotic on many occasions in 
service, and that his illness crystallized and took full 
configuration during that time.  The examiner further stated 
that the veteran had neither recovered nor sought treatment 
for his mental illness until the present time.  

Based on the September 1996 VA examiner's somewhat equivocal 
statement, the Board remanded the case in January 1998 for 
another VA examination.  Pursuant to the Board's remand, a VA 
psychiatric examination was conducted in July 1998.  The 
examiner was asked to provide 1) the correct diagnosis of the 
veteran's current psychiatric disorder, 2) an opinion as to 
whether psychiatric disability, if found, could be 
etiologically related to service, 3) an opinion as to when 
the veteran's psychiatric disorder was first manifested, and 
4) an opinion as to what relationship, if any, there was 
between the currently diagnosed psychiatric disorder and 
complaints noted in service.  Beyond stating that the veteran 
had schizophrenia (residual type), the July 1998 VA examiner 
did not answer any other question posed in the remand.  

Since the evidence described above suggests, by implication, 
a possible relationship between a psychiatric disability and 
service, and because the July 1998 examination report was not 
responsive to the requests made in the January 1998 remand, 
the Board finds that further evidentiary development is 
necessary.

Moreover, in its remand, the Board requested that the RO 
obtain complete clinical records of the veteran's treatment 
from the VA psychiatrist identified in correspondence dated 
in January 1997.  These records were never associated with 
the claims file.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has held that a remand by the Board 
confers on a claimant, as a matter of law, the right to 
compliance with the remand order, and that the Secretary of 
Veterans Affairs has a concomitant duty to ensure compliance 
with the terms of the remand.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  The Court also held that the Board errs in 
failing to ensure compliance with remand orders of the Board 
or the Court.  Id.  Given those pronouncements, and the fact 
that the development sought by the Board in this case has not 
been fully completed, another remand is now required.  
38 C.F.R. § 19.9 (1998).

For the reasons stated, this claim must be returned to the RO 
for the requested development in accordance with the recent 
decision in Stegall.  Accordingly, the case is REMANDED to 
the RO for the following:

1.  The RO should ask the veteran to 
provide information regarding any 
evidence of recent treatment for 
schizophrenia, or other psychiatric 
disability, that has not already been 
made a part of the record, specifically 
including the treatment records from the 
VA psychiatrist identified in 
January 1997.  The RO should assist the 
veteran in obtaining such evidence 
following the procedures set forth in 
38 C.F.R. § 3.159 (1998).

2.  The examiner who conducted the 
July 1998 psychiatric evaluation should 
be asked to review the record and provide 
opinions as to the medical probability 
that the veteran's schizophrenia is 
attributable to military service.  An 
opinion should also be provided as to 
when, based on the record, the veteran's 
schizophrenia was first manifested, and, 
what relationship, if any, there is 
between schizophrenia and complaints 
noted in service.  The examiner should 
also provide an opinion as to whether a 
psychiatric disability, including 
schizophrenia or other psychosis, existed 
prior to service and, if so, whether it 
worsened beyond the naturally expected 
course during service.  The claims 
folder, along with all additional 
evidence obtained pursuant to the request 
above, should be made available to the 
examiner for review.  The rationale for 
the examiner's opinions should be set 
forth in detail.  If the examiner who 
conducted the July 1998 examination is 
not available, then another psychiatric 
examination should be scheduled and the 
examiner called on to conduct the new 
examination should be asked to provide 
the opinions requested above.  If a new 
examination is ordered, the veteran 
should be provided with the provisions of 
38 C.F.R. § 3.655 (1998).

3.  The RO should then re-adjudicate the 
claim.  If the benefit sought is denied, 
a supplemental statement of the case 
(SSOC) should be issued.

After the appellant and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the appellant until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


